    Case 18-00369-TLM            Doc 55 Filed 10/17/18 Entered 10/17/18 09:53:39                   Desc Order
                                   Disallowing Claim of Exe Page 1 of 1
                                    UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF IDAHO


                                                           )
In Re:                                                     )
                                                           )    Case Number:      18−00369−TLM
Scott Arthur Jensen                                        )
14760 E Kentucky Drive #315                                )    Chapter Number: 7
Aurora, CO 80012                                           )
                                                           )
Social Security No.: xxx−xx−7961                           )
Employer's Tax I.D. No.:                                   )
                                                           )
                        Debtor                             )
                                                           )
Katherine Ann Jensen                                       )
14760 E Kentucky Drive #315                                )
Aurora, CO 80012                                           )
                                                           )
Social Security No.: xxx−xx−5470                           )
Employer's Tax I.D. No.:                                   )
                                                           )
                     Joint Debtor                          )
                                                           )
____________________________________________               )

                            ORDER DISALLOWING CLAIM(S) OF EXEMPTION


 The trustee in this case requested the Court not allow certain exemptions claimed by the debtor pursuant to 11 U.S.C.
Section 522. Notice of the trustees request was sent to the debtor and a request for hearing has not been made within
the time period allowed in that notice.

Based upon the foregoing and good cause appearing therefore, the following exemptions are DISALLOWED to the
extent objected to by the trustee:

116 Jensen Lane, Stites, ID 83552




                                                                Stephen W Kenyon
Dated: 10/17/18                                                 Clerk, U.S. Bankruptcy Court
